 
SHARE PURCHASE AGREEMENT
 
This SHARE PURCHASE AGREEMENT (the “Agreement”) is entered into on and as of
this 24 day of December, 2008, by and among (i) IXI MOBILE, INC., a corporation
organized under the laws of the State of Delaware (the “Company”); (ii)
SOUTHPOINT MASTER FUND L.P. (the "Seller");  and (iii) RUNCOM TECHNOLOGIES LTD.,
of 11 Moshe Levi Street, Rishon Lezion 75658, Israel, a company organized under
the laws of the State of Israel (the “Purchaser”).
 
WHEREAS, the Seller is the owner of certain shares in the Company and has made
certain loans to the Company and to IXI Mobile (R&D) Ltd. (the "Subsidiary")
that have been converted into Preferred Shares of the Company (the "Conversion
Shares").  The Seller wishes to sell such shares to the Purchaser and the
Purchaser wishes to purchase such shares from the Seller in accordance with the
terms and conditions of this Agreement.
 
NOW THEREFORE, the parties hereto have agreed as follows:
 
1.
ACQUISITION

 
Subject to the terms and conditions hereof, at the Closing (as defined below),
the Seller shall sell and transfer to the Purchaser, and the Purchaser shall
purchase from the Seller, (A) such number of shares of common stock of the
Company (the "Common Shares") and warrants for the purchase of shares of the
Company (the "Warrant Shares"), as detailed in Schedule A (collectively, the
“Shares”), free and clear from any liens, claims, mortgages, pledges, security
interests, other encumbrances and/or other third parties’ rights or restrictions
of any kind whatsoever; and (B) such number of shares of preferred stock of the
Company (the "Preferred Shares") from the Seller as detailed in Schedule A
received by the Seller after conversion of the loans granted by the Seller to
the Company or the Subsidiary, as applicable, as listed  in Schedule B hereto,
free and clear from any liens, claims, mortgages, pledges, security interests,
other encumbrances and/or other third parties’ rights or restrictions of any
kind whatsoever, in consideration for the amount set forth in Schedule A.
 
2.
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 
The Seller hereby represents and warrants to the Purchaser as follows:
 
 
2.1.
Incorporation.  The Seller is duly registered and validly existing under the
laws of its jurisdiction of organization set forth in Schedule A.

 
 
2.2.
Authority to Transact.  The Seller has the capacity and authority to execute and
deliver this Agreement, to perform hereunder and to consummate the transactions
contemplated hereby. All corporate and other (to the extent required) action on
the part of the Seller necessary for the authorization and execution of this
Agreement, and the performance of all of the Seller’s obligations hereunder have
been taken. This Agreement constitutes the valid and legally binding obligation
of the Seller, enforceable in accordance with its terms.

 

--------------------------------------------------------------------------------


 
 
2.3.
Execution of Agreement.

 
 
(A)
The execution and delivery of this Agreement by the Seller does not, and the
consummation of the transactions contemplated hereby will not:

 
 
(i)
constitute a breach of any law, rule or regulation of any government applicable
to the Seller;



 
(ii)
require the consent or agreement of any court, governmental body or entity; or



 
(iii)
violate any provisions of the Seller’s organisational documents.



 
(B)
The execution, delivery and performance of and compliance with this Agreement
and the other documents contemplated hereby by the Seller will not cause the
Company to lose any interest in or the benefit of any asset, right, license or
privilege, it presently owns or enjoys or cause anyone who normally does
business with the Company not to continue to do so on the same basis as
previously, will not result in any present or future indebtedness of the Company
becoming due prior to its stated maturity.  Compliance with the terms of this
Agreement or the other documents contemplated hereby will not give rise to or
cause any option or right of pre-emption to become exercisable.

 
 
2.4.
Ownership. It is the lawful sole owner of such number of Common Shares and
Preferred Shares detailed in Schedule A free and clear of any interest or equity
of any person (including any right to acquire, option, or right of pre-emption)
or any mortgage, charge, pledge, lien, attachment, assignment or any other
encumbrance or security interest.

 
 
2.5.
The Shares owned by the Seller are:

 
 
(i)
duly authorised, validly issued, fully paid and non-assessable; and



 
(ii)
free of any security interests, proxies, voting trusts and other voting
agreements, calls or commitments of any kind.



 
2.6.
The Seller hereby unconditionally and irrevocably waives any claims and/or
demands against the Company, its stockholders, officers and directors in
connection with the Shares, and/or otherwise with respect to its relationship
with the Company.

 
2

--------------------------------------------------------------------------------


 
3.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 
The Purchaser hereby represents and warrants to the Seller as follows:
 
 
3.1
Incorporation.  The Purchaser is a private company duly organized and validly
existing under the laws of the State of Israel.

 
 
3.2
Authority to Transact.  The Purchaser has the capacity and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. All corporate action on the
part of the Purchaser, its directors, and its shareholders necessary for the
authorization and execution of this Agreement, the purchase of the Shares, and
the performance of all of Purchaser’s obligations hereunder have been taken.
This Agreement constitutes and, when signed by its duly authorized
representatives, all other documents contemplated hereby will constitute, valid
and legally binding obligations of the Purchaser, enforceable in accordance with
their terms.

 
 
3.3
Execution of Agreement.  The execution and delivery of this Agreement by the
Purchaser does not, and the consummation of the transactions contemplated hereby
will not, violate any provisions of the organizational documents of the
Purchaser.

 
4.
CLOSING.

 
Subject to and concurrently with the closing under the Subscription Agreement
dated December 24, 2008 between the Company and the Purchaser (the "Subscription
Agreement"), the following transactions shall occur, which transactions shall be
deemed to take place simultaneously and none of them shall be deemed completed
until all have occurred (the “Closing”):
 
 
4.1.
The Seller shall deliver to the Purchaser an exemption from withholding tax or
certificate of reduced withholding in respect of the payment to the Seller for
the Common Shares and Preferred Shares being sold by the Seller, all to the
reasonable satisfaction of the Purchaser.  If such exemption or certificate of
reduced withholding is not delivered by the Seller, the Purchaser shall deposit
the consideration for the Common Shares and Preferred Shares in escrow with the
Purchaser's legal counsel or accountant until such time as the Seller delivers
an appropriate exemption or certificate of reduced withholding or instructs the
Purchaser to withhold in full and make payment thereof to the Israeli tax
authorities.

 
 
4.2.
The Seller shall execute and deliver to Purchaser executed stock transfer deeds
for the Common Shares and the Preferred Shares duly endorsed by the Seller in
favor of the Purchaser accompanied by their respective share certificates.

 
 
4.3.
The Purchaser shall pay the Seller the consideration for the Common Shares,
Warrant Shares and Preferred Shares listed in Schedule A.

 
3

--------------------------------------------------------------------------------


 
5.
FURTHER ASSURANCES

 
Each of the parties hereto shall perform such further acts and execute such
further documents as may reasonably be necessary to carry out and give full
effect to the provisions of this Agreement and the intentions of the parties as
reflected hereby.
 
6.
GOVERNING LAW

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Israel without regard or giving effect to the conflict of laws or
choice of law provisions thereof or of any other jurisdiction. Any disputes
arising under or in relation to this Agreement shall be resolved exclusively by
the competent court in Israel.
 
7.
ASSIGNMENT

 
Except as otherwise expressly limited herein, the provisions hereof shall inure
to the benefit of, and be binding upon, the successors, assigns, heirs,
executors, and administrators of the parties hereto. None of the rights,
privileges, or obligations set forth in, arising under, or created by this
Agreement may be assigned or transferred without the prior consent in writing of
each party to this Agreement.
 
8.
INTEGRATION

 
This Agreement constitutes the full and entire understanding and agreement
between the parties with regard to the subject matter hereof and thereof.  The
preamble hereto constitutes an integral part hereof.
 
9.
WAIVER, AMENDMENTS

 
Any term of this Agreement may be amended and the observance of any term hereof
may be waived (either prospectively or retroactively and either generally or in
a particular instance) only with the written consent of all of the parties to
this Agreement. No delay or omission to exercise any right, power, or remedy
accruing to any party upon any breach or default under this Agreement, shall be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  All remedies, either under this Agreement or by law or otherwise
afforded to any of the parties, shall be cumulative and not alternative.
 
4

--------------------------------------------------------------------------------


 
10.
NOTICES

 
All notices and other communications required or permitted hereunder to be given
to a party to this Agreement shall be in writing and shall be sent via facsimile
or mailed by registered or certified mail, postage prepaid, or otherwise
delivered by hand or by messenger, to the address of the Seller appearing in
Schedule A and to the address of the Purchaser stated in the introduction to
this Agreement. Any notice sent in accordance with this Section 10 shall be
effective (i) if mailed, two (2) business days after domestic mailing and five
business days after international mailing, (ii) if sent by messenger, upon
delivery, and (iii) if sent via facsimile, upon transmission and electronic
confirmation of receipt or (if transmitted and received on a non-business day on
the first business day following transmission and electronic confirmation of
receipt).
 
11.
SEVERABILITY

 
If any provision of this Agreement is held by a court of competent jurisdiction
to be unenforceable under applicable law, then such provision shall be excluded
from this Agreement and the remainder of this Agreement shall be interpreted as
if such provision were so excluded and shall be enforceable in accordance with
its terms; provided, however, that in such event this Agreement shall be
interpreted so as to give effect, to the greatest extent consistent with and
permitted by applicable law, to the meaning and intention of the excluded
provision as determined by such court of competent jurisdiction.
 
12.
COUNTERPARTS

 
This Agreement may be signed electronically or by facsimile and in one or more
counterparts, each of which shall be deemed an original but all of which shall
be deemed to constitute a single instrument. A signed agreement received by a
party hereto via facsimile or electronically in either Tagged Image Format Files
(“TIFF”) or Portable Document Format (“PDF”) will be deemed an original, and
binding upon the party who signed it.
 
[Signature Pages Immediately to Follow]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Share Purchase
Agreement as of the date first written above.
 
IXI MOBILE, INC.
       
Signature:
/S/
       
By:
Israel Frieder
       
Title:
Chairman of the Board of Directors and Chief Executive Officer
             
SOUTHPOINT MASTER FUND L.P.
     
Signature:
    
       
By:
    
       
Title:
    
             
RUNCOM TECHNOLOGIES LTD.
     
Signature:
    
       
By:
    
       
Title:
    
 

 
6

--------------------------------------------------------------------------------


 
Schedule A
 
Founder’s Name
 
Number of
Common
Shares
Transferred to
Purchaser
   
Number of
Warrant
Shares
Transferred
to Purchaser
   
Number of
Preferred
Shares
Transferred
to
Purchaser
   
Purchase
Price in
Dollars
                           
Southpoint Master Fund L.P.
    5,400,000       2,640,000       304,354     $ 340,890  

 
Name of Party
 
Address
 
Jurisdiction
Southpoint Master Fund L.P.
 
623 Fifth Avenue, Suite 2601
New York, NY 10022
 
Cayman Islands

 
7

--------------------------------------------------------------------------------


 
 Schedule B
 
Loans
 
1.           Letter Agreement dated March 28, 2007, as amended, between
Southpoint Master Fund, LP and the Subsidiary for a loan in the amount of
$2,000,000, the principal plus accrued interest as of November 30, 2008 totals
$2,489,568.
 
2.           Loan Agreement dated June 19, 2006, as amended, between Southpoint
Master Fund, LP, the Gemini Israel Funds, the Company and the Subsidiary in the
amount of $20,000,000 by Southpoint Master Fund, LP and $8,000,000 in assumption
of debt owed to Bank Leumi L'Israel and guaranteed by Gemini.  The remaining
outstanding principal plus interest as of November 30, 2008 owed to Southpoint
is $8,010,644.
 
8

--------------------------------------------------------------------------------


 